Citation Nr: 1012879	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for a lower back disorder.  

2.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for a left knee disorder.  

3.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for a right knee disorder.  

4.	Entitlement to service connection for a left shoulder 
disorder.  

5.	Entitlement to service connection for a neck disorder.  

6.	Entitlement to an increased rating for a service-connected 
lung disorder, currently evaluated as 30 percent disabling.    

7.	Entitlement to an increased rating for a service-connected 
dysthymic disorder, currently evaluated as 30 percent 
disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to September 
1976.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  This case was later 
transferred to the VA RO in Denver, Colorado.  

The increased rating claim for a lung disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.	In an unappealed April 1994 rating decision, the RO denied 
the Veteran's service connection claim for a lower back 
disorder.     

2.	In unappealed March 2002 and August 2005 rating decisions, 
the RO denied the Veteran's claim to reopen his service 
connection claim for a lower back disorder.  

3.	In September 2005, the Veteran filed a claim to reopen his 
service connection claim for a lower back disorder.  

4.	The Veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
lower back disorder.  

5.	The evidence of record does not preponderate against the 
Veteran's claim that his lower back disorder relates to 
service.  

6.	In an unappealed August 2005 rating decision, the RO 
denied the Veteran's service connection claim for a 
bilateral knee disorder.       

7.	In September 2005, the Veteran filed a claim to reopen a 
service connection claim for a knee disorder.  

8.	The Veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
left knee disorder.  

9.	The evidence of record does not preponderate against the 
Veteran's claim that his left knee disorder relates to 
service.  

10.	The record does not contain new and material evidence 
that warrants a reopening of the service connection claim 
for a right knee disorder.  

11.	The evidence of record does not preponderate against 
the Veteran's claim that a left shoulder disorder relates to 
service.  

12.	The evidence of record does not preponderate against 
the Veteran's claim that a neck disorder relates to service.  

13.	Prior to July 14, 2005, the Veteran's service-connected 
dysthymic disorder had not been productive of occupational 
and social impairment with reduced reliability and 
productivity.  

14.	From July 14, 2005, the Veteran's dysthymic disorder 
has been productive of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.	An April 1994 rating decision that denied the Veteran's 
service connection claim for a lower back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).   

2.	March 2002 and August 2005 rating decisions that denied 
the Veteran's claims to reopen his service connection claim 
for a lower back disorder are final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2009).   

3.	New and material evidence has been received to reopen the 
claim of service connection for a lower back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     

4.	A lower back disorder was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.	An August 2005 rating decision that denied the Veteran's 
service connection claim for a bilateral knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).   

6.	New and material evidence has been received to reopen a 
claim of service connection for a left knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     

7.	A left knee disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

8.	New and material evidence has not been received to reopen 
a claim of service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     

9.	A left shoulder disorder was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

10.	A neck disorder was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

11.	Prior to July 14, 2005, the criteria for a rating in 
excess of 30 percent, for the Veteran's service-connected 
dysthymic disorder, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).  

12.	From July 14, 2005, the criteria for a 50 percent 
rating, for the Veteran's service-connected dysthymic 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 
2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
October 2005 and June 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the 
Veteran of the evidence needed to substantiate his claims, 
and of the elements of his claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which 
VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, 
however.  VA did not provide full VCAA notification to the 
Veteran prior to the rating decision on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision); Vazquez-Flores and 
Dingess/Hartman, both supra.  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the August 2008 Supplemental Statement of the Case (SSOC) 
of record, the RO readjudicated the Veteran's claims 
following full notice.  See Mayfield, 444 F.3d 1328.  Based 
on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA medical examinations for his 
claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen Claims for Service Connection

In April 1993, the Veteran claimed service connection for a 
low back disorder.  In an April 1994 rating decision, the RO 
denied the Veteran's claim.  As the Veteran did not appeal 
that decision, that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

The Veteran filed a claim to reopen his service connection 
claim for a low back disorder in February 2001, which the RO 
denied in an unappealed March 2002 rating decision that 
became final.  In August 2004, the Veteran filed another 
claim to reopen his service connection claim for a low back 
disorder, which was again denied in an unappealed - and 
final - rating decision dated in August 2005.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In August 2004, the Veteran also claimed service connection 
for a bilateral knee disorder.  In the August 2005 rating 
decision, the RO denied this claim as well.  The Veteran did 
not appeal that decision either, so that decision must also 
be regarded as final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

In September 2005, the Veteran filed claims to reopen 
service connection claims for a low back disorder and a knee 
disorder.  In the December 2005 rating decision on appeal, 
the RO denied these claims.    

Where a claim has been finally decided, VA, before 
addressing that claim anew, must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  If new and material evidence is presented or 
secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that 
claim.  See 38 U.S.C.A. § 5108.  

To address the merits of the Veteran's underlying claims 
here, the Board must first decide whether VA has obtained 
new and material evidence since the final August 2005 rating 
decision that denied the Veteran's original claim for 
service connection for a knee disorder, and that denied his 
claim to reopen his claim for service connection for a low 
back disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is "new and material."  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence cannot be cumulative or redundant.  Id.

Again, VA denied the Veteran's claims in a final August 2005 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the August 
2005 rating decision with the evidence of record received 
since that decision.  

	Evidence of Record in August 2005 

The relevant evidence of record in August 2005 consisted of:  
the Veteran's statements indicating that he injured his knee 
and back during service; service treatment records showing 
that the Veteran was treated during service for left knee 
and lower back disorders; and VA and private treatment 
records showing treatment for left knee and lower back 
disorders between 1995 and 2005.  

Based on this evidence, the RO denied the Veteran's claim to 
service connection and claim to reopen.  Again, that August 
2005 decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence of Record Received Since August 2005

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
relevant evidence that has been added to the record since 
the final August 2005 rating decision.  Since that decision, 
the relevant evidence that has been added to the record 
consists of additional statements from the Veteran 
indicating that he injured his back and left knee during 
active service, that his current back and left knee 
disorders relate to the in-service injuries, and that he 
experiences bilateral knee pain; additional VA and private 
treatment records noting diagnoses of degenerative joint 
disease in the left knee and degenerative disc disease, 
stenosis, and spondylolisthesis in the lumbar spine; lay 
statements from the Veteran's spouse attesting to the 
Veteran's pain and limitations; and a statement from the 
Veteran's VA treating physician indicating that the 
Veteran's in-service injuries relate to his current left 
knee and lower back disorders.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the August 
2005 final rating decision.  Moreover, the Board finds 
certain of this evidence - particularly the statement from 
the Veteran's treating VA physician - to be material 
evidence with respect to the claims regarding the back and 
left knee.  This evidence relates to an unestablished fact 
necessary to substantiate those particular claims - the 
medical nexus opinion directly addresses the core of the 
Veteran's claims to service connection for left knee and 
back disorders.  As such, the claims to reopen the service 
connection claims for left knee and lower back disorders are 
granted.  38 C.F.R. § 3.156(a).  See Hickson, supra.    

Having reopened the Veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) 
(in assessing claims to reopen, the Board must determine 
whether the Veteran has been given adequate notice of the 
need to submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  Following 
a review of the record, the Board finds that a decision at 
this time is appropriate.    

However, with regard to a claim to reopen a claim for 
service connection for a right knee disorder, the Board 
finds no new or material evidence of record.  No medical 
evidence of record - either before or after the August 2005 
final rating decision - shows that the Veteran had a right 
knee disorder in service, or has had a right knee disorder 
since service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim.")  As such, the claim to reopen the claim for 
service connection for a right knee disorder is denied.  38 
C.F.R. § 3.156(a).  

III.  The Merits of the Claims for Service Connection

As indicated, the Veteran's service connection claims for 
lower back and left knee disorders are reopened.  Moreover, 
the Veteran has also appealed to the Board two original 
service connection claims - for a neck disorder, and a left 
shoulder disorder.  The RO denied these original claims in 
the appealed September 2005 rating decision that denied the 
Veteran's claims to reopen decided above.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, to include arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In this matter, the evidence of record clearly shows that 
the Veteran currently has the disorders which he claims.  As 
noted earlier, VA and private medical evidence dated since 
the mid 1990s evidence degenerative disorders in the 
Veteran's left knee and lower back.  Moreover, August 2005 
VA treatment records note left shoulder degenerative 
changes, while September 2005 VA treatment records note 
cervical spondylosis.  As such, the first element of Pond is 
established here.  

The second element of Pond is established here as well - 
service treatment records dated from June 1972 to July 1975 
reflect complaints and treatment for neck, shoulder, left 
knee, and lower back disorders.  These records corroborate 
the Veteran's contention that he injured his lower back, 
neck, left shoulder, and left knee as a result of in-service 
accidents.  

And the third element of Pond is established here.  In the 
only medical nexus evidence of record, the Veteran's 
treating VA physician stated that the Veteran's current 
disorders in his lower back, left knee, neck, and left 
shoulder relate to the injuries he experienced during 
service.  In support of his opinion, this physician 
indicated that he reviewed the Veteran's service treatment 
records and his VA treatment records.  

As the three elements of Pond are established in this 
matter, the Board finds service connection warranted for 
lower back, neck, left shoulder, and left knee disorders.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  The Merits to the Claim for Increased Rating

In a June 2004 rating decision, the Veteran was service 
connected for a dysthymic disorder.  He was rated as 10 
percent disabled effective the date of his claim for service 
connection on November 20, 2003.  The Veteran filed a notice 
of disagreement with the assigned rating, contending that a 
30 percent rating was more appropriate for his disorder.  In 
a January 2005 rating decision, the RO agreed with the 
Veteran by increasing his disability evaluation to 30 
percent, effective November 20, 2003.  The Veteran did not 
appeal that decision.  

On September 15, 2005, the Veteran filed a claim for 
increased rating for his dysthymic disorder, stating that 
his condition had worsened.  In the December 2005 rating 
decision on appeal, the Veteran's claim for increase was 
denied.  

In this decision, the Board will assess whether a rating in 
excess of 30 percent has been warranted at any time since 
September 15, 2004 (one year prior to the Veteran's claim 
for increase).  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings); see also 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

	Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Diagnostic Code 9433 of 38 C.F.R. § 4.130 addresses 
dysthymia.  Under that code, ratings of 0, 10, 30, 50, 70, 
and 100 percent may be assigned.  As indicated, VA has 
already found a 30 percent rating warranted here.  The Board 
will now determine whether a rating in excess of 30 percent 
(i.e., 50, 70, or 100 percent) has been warranted during the 
appeal period (i.e., since September 15, 2004).  

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

	Evidence

The relevant evidence of record in this matter is found in 
the Veteran's statements, lay statements of record, in VA 
and private treatment records, in a private medical report 
dated in July 2005, and in VA compensation examination 
reports dated in October 2005 and June 2006.  

VA treatment records dated between October 2004 and January 
2006 address the Veteran's service-connected lung and 
orthopedic disorders but do not refer to complaints or 
treatment regarding the Veteran's dysthymic disorder.  

The July 2005 private medical report stated that the 
Veteran's depression was associated with a service-connected 
lung disorder.  This examiner reported the Veteran's 
complaints of dysphoria, sleep disturbance, weight gain, 
inability to concentrated, indecisiveness, irritability, 
moodiness, hopelessness, anhedonia, social withdrawal, 
restlessness, and lack of motivation.  The examiner 
indicated that the Veteran was married to his third wife.  
The examiner described the Veteran as fatigued, with a 
depressed mood and constricted affect.  He described the 
Veteran's psychosocial impairment as severe with "loss of 
mobility, inability to work."  And he assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 45, which 
indicates serious symptoms.  See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

But, upon examination of the Veteran, this examiner also 
described the Veteran as neatly dressed and groomed, 
cooperative, coherent, logical, goal directed, with a clear 
sensorium, above average intelligence, intact judgment, 
intact abstract concept, good insight, and without loose 
associations, perceptual distortions, delusions, or suicidal 
or homicidal ideations.  

The October 2005 VA examiner indicated a review of the 
claims file.  The examiner noted the Veteran's complaints, 
to include his complaints of fatigue, low energy, low self 
esteem, indecision, and poor concentration.  On examination, 
the examiner noted the Veteran's history of depression, his 
anxiety in general, and noted an anxious affect during the 
interview.  

The examiner also noted no impairment in thought process, no 
inability to communicate, no evidence of delusions or 
hallucinations, no history of abnormal behaviors, no 
evidence of obsessive or ritualistic behaviors, no suicidal 
or homicidal ideations, no hygiene or grooming problems, no 
definitive history of panic attacks, and no history of 
impulsive behaviors.  The examiner described the Veteran as 
fully oriented, with spontaneous, coherent, organized, and 
relevant speech, and with good long- and short-term memory.  
The examiner indicated the Veteran abstracts proverbs 
adequately, and was able to follow simple to moderately 
complex instructions.  
  
The examiner also indicated that the Veteran stated that he 
was not employed due to his physical problems.  He indicated 
that he nevertheless writes stories, music, and poetry at 
home.  He indicated that he participates in household 
chores, and that he interacts with his children and wife, 
and with a community by attending church twice weekly and 
volunteering for the church.  Moreover, he indicated that 
the Veteran averages six to seven hours sleep per night.    

This examiner assigned the Veteran a GAF score of 75, which 
indicates slight social and occupational impairment, and 
indicates that symptoms are "expectable reactions to 
psychosocial stressors."  See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.

The June 2006 VA examiner indicated review of the claims 
file as well.  In his report, the examiner noted the 
Veteran's complaints that he "feels down" about two days a 
week, and that he experiences low energy and low motivation, 
sadness, and tearfulness.  He indicated that he felt this 
way one third of the time.  The Veteran also reported 
difficulty with indecision and with sleep.  On examination, 
the examiner found the Veteran with a mood that was 
"slightly down", and with a "fair" short term memory (due to 
forgetfulness exhibited during the examination).   

The examiner indicated that the Veteran was not working due 
to physical problems.  The examiner reported the Veteran as 
married, and stated that he works at home on his computer.  
He reported that he did not have much contact with his 
children.  

The examiner also found the Veteran with good personal 
hygiene.  He stated that the Veteran was casually and 
appropriately dressed, fully oriented, with reasonably good 
eye contact, good verbal skills, and good verbal abstracting 
skills.  He indicated that there was no evidence of  thought 
disorder, hallucinations, delusions, a cognitive disorder, 
or a communication problem.  He noted no suicidal or 
homicidal ideations.  He noted no socially inappropriate 
behaviors.  And he noted no difficulty in carrying out basic 
activities of daily living as a result of the dysthymic 
disorder.  

In closing, the examiner stated that the Veteran had 
difficulty obtaining work "due to a combination of physical 
and mental health issues."  And he assigned the Veteran a 
GAF score of 54, which indicates moderate social and 
occupational impairment.  See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.      

	Analysis 

In view of this evidence, the Board finds that an increased 
rating is unwarranted here prior to July 14, 2005, the date 
of the private medical examination report.  Prior to that 
date, the evidence - comprised mainly of VA treatment 
records - is silent regarding dysthymia.  From that date, 
however, the evidence has not preponderated against the 
assertion that the Veteran's dysthymic disorder causes 
occupational and social impairment with reduced reliability 
and productivity.  See 38 C.F.R. § 4.130.  As the June 2006 
examiner noted, the Veteran's mental disorder contributes to 
his apparent inability to gain employment.  Moreover, the 
July 2005 private examiner characterized the Veteran's 
dysthymic disorder as severe.  As such, the Board finds that 
the assignment of a 50 percent evaluation would be 
appropriate here.  See 38 C.F.R. § 4.130, DC 9433.  

The Board finds a 70 percent rating unwarranted, however.  
The record does not show the type of cognitive and 
behavioral impairment reserved for a 70 percent evaluation - 
as indicated by the medical reports, the Veteran 
consistently demonstrates that he is logical, oriented, 
coherent, only mildly anxious, and is not delusional or 
obsessive.  38 C.F.R. § 4.130, DC 9433.  This is 
particularly illustrated in the Veteran's own written 
statements, and those he made at his Board hearing, in which 
he exhibited competence and self control.  In fact, in the 
Board hearing, the Veteran indicated that the symptoms 
associated with his dysthymic disorder were of moderate 
severity "most of the time."    

In summary, the Board finds a 50 percent rating warranted 
for the Veteran's service-connected dysthymia, beginning 
July 14, 2005.  See Hart, supra.  But the preponderance of 
the evidence is against an evaluation in excess of 50 
percent at any time during the period of appeal.  The 
benefit-of-the-doubt rule does not apply therefore to any 
claim for an additional increase beyond that granted in this 
decision.  As such, any such claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.	Service connection for degenerative disc disease of the 
lumbar spine is granted.  

2.	Service connection for degenerative joint disease of the 
left knee is granted.  

3.	New and material evidence to reopen the service connection 
claim for a right knee disorder has not been received, and 
the appeal as to this issue is denied.    

4.	Service connection for degenerative changes in the left 
shoulder disorder is granted.    

5.	Service connection for spondylosis of the cervical spine 
is granted.   

6.	Entitlement to an increased rating for a service-connected 
dysthymic disorder is denied prior to July 14, 2005.  

7.	From July 14, 2005, an increased rating of 50 percent, for 
the service-connected dysthymic disorder, is granted, 
subject to VA laws and regulations governing the payment of 
monetary awards.  


REMAND

The Veteran underwent VA compensation examination for his 
service-connected lung disorder in June 2006.  Since then, 
the Veteran has indicated that his disorder has worsened.  
He has submitted medical evidence from a private US 
healthcare facility, and from a healthcare facility in the 
Republic of the Philippines, to support his contention.  
More recent VA compensation examination into the respiratory 
disorder is therefore warranted in this matter.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding 
that fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination).  

Moreover, the Veteran indicated in a March 2008 statement, 
and during his April 2009 Board hearing, that he has been 
hospitalized recently for treatment of his lung disorder.  
Records reflecting recent hospitalization are not of record, 
however.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with a VCAA letter pertaining to his 
increased rating claim for a lung 
disorder.  See Vazquez-Flores, supra.  

2.  The RO should request from the 
Veteran a list of healthcare facilities 
at which he has recently received 
treatment for his respiratory disorder 
since June 2006, and then attempt to 
retrieve any such outstanding records 
for inclusion in the claims file.    

3.  The Veteran should then be 
scheduled for a VA examination with an 
appropriate specialist to determine the 
nature, severity, and etiology of the 
Veteran's respiratory disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


